MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) decision denying a motion to reopen to permit the petitioners to apply for protection under the Convention Against Torture (“CAT”).
We review the denial of a motion to reopen for abuse of discretion. See Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001). The BIA did not abuse its discretion in denying the motion to reopen because petitioners failed to meet their burden of proof. Petitioners’ general evidence of torture does not demonstrate a prima facie case that they, in particular, would more likely than not be tortured if removed to Mexico. See Kamalthas, 251 F.3d at 1284.
Respondent’s unopposed motion for summary disposition is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.